 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   TODD KERNS, et al.,                                 Case No.: 2:18-cv-00920-GMN-NJK
12             Plaintiff(s),                                            Order
13   v.                                                            [Docket No. 16]
14   JASON GREENBAUM,
15             Defendant(s).
16         Pending before the Court is Plaintiffs’ motion to amend the complaint, filed on September
17 21, 2018. Docket No. 16. To date, no response has been filed. Accordingly, the Court GRANTS
18 the motion as unopposed. See Local Rule 7-2(d).1 Within seven days of the issuance of this order,
19 Plaintiffs shall file and serve the amended complaint. See Local Rule 15-1(b).
20         IT IS SO ORDERED.
21         Dated: October 11, 2018
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
           It is within a magistrate judge’s authority to grant leave to amend the complaint.
           1
27 Vandehey v. Real Soc. Dynamics, Inc., 2017 WL 4411042, at *1 n.4 (D. Nev. Oct. 4, 2017) (citing
   U.S. Dominator, Inc. v. Factory Ship Robert E. Resoff, 768 F.2d 1099, 1102 n.1 (9th Cir. 1985)
28 and Morgal v. Maricopa Cnty. Bd. of Sup’rs., 284 F.R.D. 452, 458 (D. Ariz. 2012)).

                                                   1
